

EXHIBIT 10.9


 
AMENDMENT NUMBER ONE TO
DEVELOPMENT AGREEMENT
 
THIS AMENDMENT NUMBER ONE TO DEVELOPMENT AGREEMENT BETWEEN THE CITY OF GARY AND
THE MAJESTIC STAR CASINO, LLC (the “Amendment”), dated as of October 19, 2005,
is entered into by and among the City of Gary, an Indiana municipal corporation
(the “City”), The Majestic Star Casino, LLC, an Indiana limited liability
company (“Majestic”), and Trump Indiana, Inc., a Delaware corporation (“Trump”).
 
W I T N E S S E T H
 
WHEREAS, Majestic and the City are parties to a Development Agreement, dated as
of March 26, 1996 (the “Majestic Development Agreement”), pursuant to which,
among other things, Majestic made certain commitments to the City relative to
certain economic development projects in the City and Buffington Harbor, and
agreed to pay the City certain additional payments, as more specifically set
forth in the Majestic Development Agreement;
 
WHEREAS, Trump and the City are parties to a Development Agreement, dated as of
May 1 1996, as amended by that certain Addendum to Development Agreement, dated
as of July 12, 1996, and further amended by that certain Second Amendment to
Development Agreement, dated February, 2001 (collectively, the “Trump
Development Agreement”), pursuant to which, among other things, Trump made
certain commitments to the City relative to certain economic development
projects in the City and Buffington Harbor, and agreed to pay the City certain
additional payments, as more specifically set forth in the Trump Development
Agreement;
 
WHEREAS, Gary New Century, LLC, a Delaware limited liability company and an
affiliate of Majestic (“GNC”), and the City are parties to a certain Assignment
of Purchase Agreement and Development Agreement, dated as of August 25, 1999, as
amended by that certain Addendum to Assignment of Purchase Agreement and
Development Agreement, dated as of August 23, 2000 (collectively, the “GNC
Development Agreement”), pursuant to which GNC and the City made certain
commitments and agreements to each other related to the development of the
Lehigh Property (as defined in the GNC Development Agreement), including certain
GNC obligations relative to conveyance of the outer harbor to the City,
conveyance of a portion of the inner harbor to the City and GNC’s commitment to
invest a minimum of $50,000,000 to development on the property;
 
WHEREAS, in connection with the purchase by Majestic from GNC of certain real
property, Majestic has assumed all of GNC’s obligations under the GNC
Development Agreement;
 

1

--------------------------------------------------------------------------------



WHEREAS, Majestic proposes to acquire all of the capital stock of Trump (the
“Acquisition”), after which Majestic, directly or indirectly, would operate both
the Majestic riverboat casino and the Trump riverboat casino located at
Buffington Harbor; and
 
WHEREAS, the parties to this Amendment desire to make certain agreements and
modifications related to the Majestic Development Agreement, the Trump
Development Agreement and the GNC Development Agreement in light of the passage
of time and change in circumstances since the execution of the original
Agreements:
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree to amend the Majestic
Development Agreement and the GNC Development Agreement, terminate the Trump
Development Agreement, and make certain other agreements and covenants as
follows:
 
1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Majestic Development Agreement.
 
2. Effectiveness. This Amendment shall only be effective on and after the
closing of the Acquisition and shall terminate if and when the Majestic
Development Agreement terminates; provided, however, that Section 9 of this
Amendment shall terminate if and when the GNC Development Agreement terminates.
 
3. Other Business. Section 1.02 of the Majestic Development Agreement shall be
amended by inserting the following sentence at the end of the second paragraph
of such section:
 
Notwithstanding any other provision herein, Section 1.02 shall not be applicable
to the direct or indirect ownership or operation by Developer, and the Developer
shall not be prohibited from directly or indirectly owning and operating, the
riverboat casino currently owned and operated by Trump.
 

2

--------------------------------------------------------------------------------





 
4. Additional Payments. Section 2.05(a) of the Majestic Development Agreement
shall be amended and restated as follows:
 

(a)  
(i) It is agreed that, except as provided for in subparagraph (ii) below, each
Developer shall pay the City an amount equal to 3% of its respective adjusted
gross receipts, as defined in I.C. 4-33-2-2 (“AGR”, for each month in which the
applicable Developer conducts Riverboat Gaming Operations (the “AGR
Commitment”). The AGR Commitment for a given month shall be paid on the 10th day
of the following month. The City and each Developer agree to reconcile the
payments made by the Developer toward its respective AGR Commitment with the
actual AGR within thirty (30) days of the close of each calendar quarter. Any
overpayment of the AGR Commitment for the preceding quarter shall be applied
toward the next installment(s) of the respective Developer’s AGR Commitment due
the City. The Developer agrees to pay any underpayment of its respective AGR
Commitment with the next monthly installment due the City.

 
(ii) It is agreed that the combined total amount of the AGR Commitments paid for
both boats shall not be less than $6 Million Dollars. If, and only if, the
combined total of the AGR Commitments for both boats exceed $6 Million Dollars,
any amount in excess of $6 Million Dollars shall be placed in a Lakefront
Capital Improvement Fund (Fund), to be established by Developer, a restricted
use, non-reverting fund from which any expenditure shall require the approval of
both the City, as represented by the Mayor, and Developer, except as set forth
in the following sentence. The assets of the Fund may only be used to pay for,
or reimburse the costs of, environmental assessment and remediation, or
fulfillment of the City’s obligations under Section 6(b), (c), (d) or (e) of the
GNC Development Agreement, as amended, and a minimum of 50% of the assets of the
Fund towards site preparation, infrastructure improvements and capital
improvements, at the sole discretion of Developer, on or for the benefit of the
areas identified in Exhibit G attached hereto. Any expenditure from the Fund
shall not be included in calculating the Minimum Investment for purposes of the
GNC Development Agreement, as amended.
 

3

--------------------------------------------------------------------------------



(iii) Notwithstanding anything herein to the contrary, the City and the
Developer shall review the provisions of the Majestic Development Agreement
every five (5) years from the date of this Amendment to assess the viability of
such agreement in light of the prevailing economic and market conditions. Each
of the City and the Developer shall negotiate in good faith any modification or
termination of the Majestic Development Agreement in light of such review.
 
Trump shall be deemed a “Developer” for purposes of the amended and restated
Section 2.05(a) of the Majestic Development Agreement.
 
5. Financial Reporting. Section 3.10 of the Majestic Development Agreement shall
be amended and restated as follows:
 
Section 3.10 Financial Reporting. Each Developer shall provide the City, on a
calendar year quarterly basis, accurate reports of the data used to compute its
AGR Commitment and demonstrating its calculation of the monthly AGR Commitment
payment for the prior three months and year-to-date. Each such report shall be
certified to be accurate by a representative of the Developer who has personal
knowledge of the accuracy of the contents of the reports. Each Developer shall
maintain and keep, or shall cause to be maintained and kept, full and accurate
books and records within the City or such other accessible location, of all
business conducted or transacted relative to the Project, which may reasonably
assist the City in determining and verifying the revenues supporting the AGR
Commitment of the Developers and any Investment Commitment. If a Developer
maintains permanent records in a computerized or microfiche fashion, such
Developer shall provide to the City, upon reasonable request, a detailed index
to the microfiche or computerized record and either a digital copy of the same
or access to facilities in the City where appropriate City representatives can
view and, as appropriate, download the information necessary to determine and
verify the revenues and expenditures. The books and records shall be retained
and stored pursuant to such policies currently in effect for the City.
 
Trump shall be deemed a “Developer” for purposes of the amended and restated
Section 3.10 of the Majestic Development Agreement. In addition, the term
“Project” shall be deemed to include the Trump riverboat casino currently
located at Buffington Harbor for purposes of the amended and restated Section
3.10 of the Majestic Development Agreement.
 
6. Sale or Transfer. The term “Developer” shall include Trump for purposes of
Section 4.01 of the Majestic Development Agreement.
 

4

--------------------------------------------------------------------------------



7. Barden Foundation. A new Section 6.10 shall be added to the Majestic
Development Agreement:, as follows
 
6.10 Barden Foundation. Developer agrees to cause its ultimate owner, Don H.
Barden, to establish a charitable education foundation qualified as tax exempt
pursuant to one or more provisions of Section 501(c) of the Internal Revenue
Code, to be called the “Barden Foundation,” for providing benefits to the
community in the form of scholarships and assistance to community schools,
education organizations and other charitable entities. Either directly from
Developer or from an affiliate of Developer, an annual contribution of $100,000
shall be made to the Barden Foundation on or before January 30 of each year
beginning in 2006. Developer shall cause the board governing said foundation to
include one or more representatives appointed by the Mayor, City Council, Gary
Community School Corporation, Indiana University Northwest, and Ivy Tech-Gary.
At a minimum, 50% of the annual receipts and income of the Barden Foundation (up
to a maximum annual amount of $50,000) shall be expended each year for
scholarships for Gary residents to attend post-secondary education institutions.
 
8. Satisfaction of Trump Investment and Financial Commitments. Prior to the
effectiveness of this Amendment, Trump or Majestic shall pay any outstanding
amounts due to the City under Sections 2.01, 2.05, and 6.10 of the Trump
Development Agreement, as amended.
 
9. Termination of Trump Development Agreement; Release. Upon the effectiveness
of this Amendment, the Trump Development Agreement shall be terminated and of no
further force and effect.
 
10. Amendments to GNC Development Agreement. Upon the effectiveness of this
Amendment, (a) Exhibits E and F attached to this Amendment are hereby
substituted for the Exhibits E and F attached to the Addendum to the GNC
Development Agreement dated August 23rd, 2000 and it is agreed by the parties
that the designs of the access road improvements contained therein and the plan
for the Harbor Improvements as shown in Exhibit D may be modified prior to
construction to accommodate regulatory requirements, adjacent roadways or
neighboring developments; (b) Sections 9, 12, 13(b) and 13(c) of the GNC
Development Agreement, as amended, shall be amended and restated as follows:
 
9. GNC’s Obligation to Develop the Project. Subject to the provisions of this
Agreement, GNC agrees that it will undertake to develop that part of the Lehigh
Property, and may develop such other property contiguous to the Lehigh Property,
that is depicted as amended and attached to this Amendment as Exhibit G -
Revised (collectively, the “Project Property”) as the mixed-use project
generally described in the preliminary plans and narrative set forth in Exhibit
H (the “Preliminary Plans”). The parties acknowledge and agree that the precise
nature of the development will be determined after GNC has refined the
Preliminary Plans and has obtained and evaluated engineering studies,
feasibility studies, marketing studies, development projects, tenant or user
commitments, financing commitments and other pertinent information pertaining to
the development of such project. The project described in the Project Property
and the Preliminary Plans, as they may be changed or modified pursuant to
paragraphs 10 or 11, is referred to herein as the “Project.”
 

5

--------------------------------------------------------------------------------



12. Extent of Investment. GNC agrees that the minimum investment by GNC or any
affiliated entity of GNC, in the Project shall be at least Seventy Million
($70,000,000) Dollars (the “Minimum Investment”). The parties acknowledge that
the Minimum Investment represents only part of the overall Project, and that
GNC’s investment obligations hereunder will be fully satisfied if GNC and any
affiliated entity of GNC meets the Minimum Investment. The parties agree that
the development obligations of GNC under this Agreement shall be satisfied even
if the entire Project is not constructed or developed, so long as funds,
services, other resources or other property satisfying the Minimum Investment
have been expended or incurred or otherwise utilized in connection with the
Project. For purposes of this Agreement, the following costs, services,
resources or other property incurred, expended or otherwise utilized by GNC or
any affiliated entity of GNC relative to the Project or any part thereof
(including renovation costs for existing buildings), whether before or after the
date of this Agreement, shall apply toward the Minimum Investment: (i) the
purchase price of the Lehigh Property or any other real property purchased by
GNC or any affiliated entity of GNC, including, but not limited to any property
acquired from the City or at the direction of the City; (ii) the costs
associated with the parking structure on the BHR Property or any other parking
structure associated with the Project; (iii) the fees or other charges of any
consultants or advisers, including finance consultants, environmental
consultants, surveyors, marketing consultants, accountants and like advisors;
(iv) all professional fees and related expenses, including architects,
engineers, accountants and attorneys; (v) the costs of environmental
remediation, reporting or testing; (vi) all permit fees for the Project or any
portion thereof; (vii) construction period interest, insurance premiums and
taxes; (viii) all payments to general contractors, construction managers or
other trade contractors; (ix) demolition and demolition by-products; (x)
easements; (xi) utility changes or installations; (xii) the value of any
improvements, developments or construction of new facilities in connection with
the Project; (xiii) all other “hard” and “soft” costs of constructing or
development of any part of the Project; and (xiv) any other property or resource
delivered, leased or otherwise exchanged, including, but not limited to property
or resources between the City on the one hand and GNC or any affiliated entity
of GNC on the other hand. Upon reasonable advance notice, GNC shall provide the
City (or a consultant of the City) with access to the records and documentation
being maintained by GNC in respect of the costs that apply toward the Minimum
Investment, although in no event shall such records or documentation be deemed
to be available to the public. GNC shall provide City, on or before March 31 of
each year and until GNC (to the reasonable satisfaction of the City) completely
fulfills the Minimum Investment commitment (or such commitment is terminated), a
detailed report identifying each and every expenditure by GNC during the prior
calendar year for which it claims credit toward the Minimum Investment
commitment and a yearly total for all previous years. Such report shall be
certified to be accurate by a person with personal knowledge of the accuracy of
the report.
 

6

--------------------------------------------------------------------------------



13. Time for Commencement and Completion.
 
(b) If the City has not completed its obligations under Section 6(b), (c), (d)
and (e) within thirty-six (36) months of the date of this Amendment, GNC’s
obligations under paragraphs 9 through 13 (as amended) to develop the Project
and meet its Minimum Investment, and the City’s options under paragraph 15 shall
terminate, subject to extension of such date for the duration of delays
occasioned by acts of God, war, civil unrest, strikes or labor disputes, labor
shortages, material shortages, inclement weather, lack of available funds and
other causes beyond the reasonable control of the City.
 
(c) GNC shall complete the Project to the point where it has fulfilled its
Minimum Investment within sixty (60) months after the date that the City has
completed its obligations pursuant to Section 6(b), (c), (d) and (e), subject to
extension of such date for the duration of delays occasioned by acts of God,
war, civil unrest, strikes or labor disputes, labor shortages, material
shortages, inclement weather and other causes beyond the reasonable control of
GNC. The City shall cause the obligations imposed on it by Section 6(b), (c),
(d), and (e) to be completed as soon as available funding permits, subject to
reasonable extension of such date for delays occasioned by acts of God, war,
civil unrest, strikes or labor disputes, labor shortages, material shortages,
inclement weather and other causes, beyond the reasonable control of City. City,
GNC, and the Developers commit to use all reasonable efforts to pursue all
reasonably available public funding for City's obligations under Section 5 and
Section 6. City commits to use reasonable efforts to assist GNC and Developers
to obtain third party financing for the Minimum Investment and any other Project
development activities approved by the City. In lieu of the time period stated
therein, City shall cause its obligations specified in Section 5 to complete
improvements to the Harbor, including the City Harbor Improvements, to be
completed after conveyance of the Harbor Improvements to the City by GNC as
provided for in Section 5 as soon thereafter as available funding permits,
subject to reasonable extension of such date for delays occasioned by acts of
God, war, civil unrest, strikes or labor disputes, labor shortages, material
shortages, inclement weather, regulatory permit requirements and procedures, and
other causes beyond the reasonable control of City.
 
11. Mutual Release.
 
(a) Upon the effectiveness of this Amendment, Trump does hereby release and
discharge the City, and its officers, employees, and agents, from and against
any and all claims, demands, debts, accounts, contracts, obligations,
liabilities, actions and causes of action, whether in law or in equity, and of
any kind or nature, which as of the effectiveness of this Amendment, Trump had,
has or hereafter may have, directly or indirectly, arising out of or in any way
relating to the Trump Development Agreement.
 

7

--------------------------------------------------------------------------------



(b) Upon the effectiveness of this Amendment, the City does hereby release and
discharge Trump, its successors and assigns, and each of its officers,
directors, employees, and agents, from and against any and all claims, demands,
debts, accounts, contracts, obligations, liabilities, actions and causes of
action, whether in law or in equity, and of any kind or nature, which as of the
effectiveness of this Amendment, the City had, has or hereafter may have,
directly or indirectly, arising out of or in any way relating to the Trump
Development Agreement excepting those specifically identified in this Amendment
as continuing obligations of Trump.
 


 
[Signatures on Following Page]
 

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered as of the date first written above.
 



 
THE CITY OF GARY,
an Indiana municipal corporation
 
   
By:
     
Title:
           
THE MAJESTIC STAR CASINO, LLC,
an Indiana limited liability company
 
   
By:
     
Title:
           
TRUMP INDIANA, INC.,
a Delaware corporation
 
   
By:
     
Title:
   



 
 
9

--------------------------------------------------------------------------------



